Exhibit 10.1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 12, 2010 among MAGNUM HUNTER RESOURCES CORPORATION, as Borrower, BANK OF MONTREAL, as Administrative Agent, THE LENDERS PARTY HERETO and CAPITAL ONE, N.A., as Syndication Agent ***** BMO CAPITAL MARKETS and CAPITAL ONE, N.A., Co-Arrangers and Joint Bookrunners TABLE OF CONTENTS ARTICLE I Definitions and Accounting Matters 1 Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 21 Section 1.04 Terms Generally; Rules of Construction 22 Section 1.05 Accounting Terms and Determinations; GAAP 22 ARTICLE II The Credits 22 Section 2.01 Commitments 22 Section 2.02 Loans and Borrowings 22 Section 2.03 Requests for Borrowings 24 Section 2.04 Interest Elections 25 Section 2.05 Funding of Borrowings 26 Section 2.06 Changes in the Aggregate Maximum Credit Amounts 27 Section 2.07 Borrowing Base 27 Section 2.08 Letters of Credit 31 ARTICLE III Payments of Principal and Interest; Prepayments; Fees 36 Section 3.01 Repayment of Loans 36 Section 3.02 Interest 36 Section 3.03 Alternate Rate of Interest 37 Section 3.04 Prepayments 37 Section 3.05 Fees 39 ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs 40 Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 40 Section 4.02 Presumption of Payment by the Borrower 41 Section 4.03 Certain Deductions by the Administrative Agent 42 Section 4.04 Disposition of Proceeds 42 ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lenders 42 Section 5.01 Increased Costs 42 Section 5.02 Break Funding Payments 44 Section 5.03 Taxes 44 Section 5.04 Mitigation Obligations 45 Section 5.05 Illegality 46 Section 5.06 Defaulting Lenders 46 ARTICLE VI Conditions Precedent 48 Section 6.01 Conditions to Effectiveness 48 Section 6.02 Each Credit Event 50 ARTICLE VII Representations and Warranties 52 Section 7.01 Organization; Powers 52 -i- Section 7.02 Authority; Enforceability 52 Section 7.03 Approvals; No Conflicts 52 Section 7.04 Financial Condition; No Material Adverse Change 52 Section 7.05 Litigation 53 Section 7.06 Environmental Matters 53 Section 7.07 Compliance with the Laws and Agreements; No Defaults 54 Section 7.08 Investment Company Act 55 Section 7.09 Taxes 55 Section 7.10 ERISA 55 Section 7.11 Disclosure; No Material Misstatements 55 Section 7.12 Insurance 56 Section 7.13 Restriction on Liens 56 Section 7.14 Subsidiaries 56 Section 7.15 Location of Business and Offices 56 Section 7.16 Properties; Titles, Etc 57 Section 7.17 Maintenance of Properties 58 Section 7.18 Gas Imbalances, Prepayments 58 Section 7.19 Marketing of Production 58 Section 7.20 Swap Agreements 58 Section 7.21 Use of Loans and Letters of Credit 59 Section 7.22 Solvency 59 ARTICLE VIII Affirmative Covenants 59 Section 8.01 Financial Statements; Ratings Change; Other Information 59 Section 8.02 Notices of Material Events 62 Section 8.03 Existence; Conduct of Business 63 Section 8.04 Payment of Obligations 63 Section 8.05 Performance of Obligations under Loan Documents 63 Section 8.06 Operation and Maintenance of Properties 63 Section 8.07 Insurance 64 Section 8.08 Books and Records; Inspection Rights 64 Section 8.09 Compliance with Laws 64 Section 8.10 Environmental Matters 65 Section 8.11 Further Assurances 65 Section 8.12 Reserve Reports 66 Section 8.13 Title Information 67 Section 8.14 Additional Collateral 68 Section 8.15 ERISA Compliance 68 Section 8.16 New Subsidiaries 68 Section 8.17 New Subsidiary Requirements 69 Section 8.18 Triad Acquisition Funds 69 Section 8.19 Compliance with Orders 69 Section 8.20 Phase I Requirement 69 ARTICLE IX Negative Covenants 69 Section 9.01 Financial Covenants 70 Section 9.02 Debt 70 -ii- Section 9.03 Liens 72 Section 9.04 Restricted Payments 72 Section 9.05 Investments, Loans and Advances 72 Section 9.06 Nature of Business; International Operations 75 Section 9.07 Limitation on Leases 75 Section 9.08 Proceeds of Notes/Loans 75 Section 9.09 Sale or Discount of Receivables 75 Section 9.10 Mergers, Etc 75 Section 9.11 Sale of Assets 76 Section 9.12 Environmental Matters 77 Section 9.13 Transactions with Affiliates 77 Section 9.14 Subsidiaries 77 Section 9.15 Subsidiary Obligations and Preferred Stock 77 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 77 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 77 Section 9.18 Swap Agreements 78 Section 9.19 Sale and Leaseback Transactions 78 ARTICLE X Events of Default; Remedies 78 Section 10.01 Events of Default 78 Section 10.02 Remedies 81 ARTICLE XI The Administrative Agent 81 Section 11.01 Appointment; Powers 81 Section 11.02 Duties and Obligations of Administrative Agent 82 Section 11.03 Action by Administrative Agent 82 Section 11.04 Reliance by Administrative Agent 83 Section 11.05 Subagents 83 Section 11.06 Resignation or Removal of Administrative Agent 83 Section 11.07 Administrative Agent as Lender 84 Section 11.08 No Reliance 84 Section 11.09 Authority to Release Collateral and Liens 84 Section 11.10 The Co-Arrangers 84 Section 11.11 Filing of Proofs of Claim 84 ARTICLE XII Miscellaneous 85 Section 12.01 Notices 85 Section 12.02 Waivers; Amendments 86 Section 12.03 Expenses, Indemnity; Damage Waiver 87 Section 12.04 Successors and Assigns 89 Section 12.05 Survival; Revival; Reinstatement 92 Section 12.06 Counterparts; Integration; Effectiveness 93 Section 12.07 Severability 94 Section 12.08 Right of Setoff 94 Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process 94 Section 12.10 Headings 95 Section 12.11 Confidentiality 95 -iii- Section 12.12 Exculpation Provisions 96 Section 12.13 No Third Party Beneficiaries 96 Section 12.14 Collateral Matters; Swap Agreements 96 Section 12.15 US Patriot Act Notice 96 Section 12.16 Interest Rate Limitation 97 Annex 1 Approved Counterparties Exhibit A Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit F-1 Form of Security Agreement Exhibit F-2 Form of Guaranty Exhibit G Form of Assignment and Assumption Schedule 7.01 Corporate Organizational Chart Schedule 7.05 Litigation Schedule 7.14 Subsidiaries Schedule 7.16 Properties Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements Schedule 9.02 Debt Schedule 9.03 Liens Schedule 9.05 Investments -iv- This Amended and Restated Credit Agreement, dated as of February 12, 2010 (the “Effective Date”), is among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the “Borrower”), each of the Lenders from time to time party hereto, BANK OF MONTREAL (in its individual capacity, “BOM”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”) and CAPITAL ONE, N.A., as Syndication Agent. R E C I T A L S A.The
